 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDUniversityof Chicago Library and RobertS.McGeeand National Council,DistributiveWorkers ofAmerica;Local 103A,National Council,DistributiveWorkers of America,ALA, Universityof ChicagoLibraryProfessional Staff Organizing Committee;Local 103B,National Council,DistributiveWorkersof America,ALA, Universityof Chicago LibraryNon-ProfessionalStaffOrganizingCommittee.Case 13-CA-11447August 3, 1973DECISION AND ORDERBy MEMBERSFANNING,JENKINS,AND PENELLOOn October 20, 1972, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions and a supporting brief. Respondent filed cross-exceptions and a supporting brief, and a statement inanswer to the exceptions and brief of General Coun-sel.Parties in Interest filed cross-exceptions and asupporting brief, and an answering brief, to whichRespondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, only tothe extent consistent herewith.We agree with the findings of the AdministrativeLaw Judge that Sharon Irvine, Walter Necker, DavidGreen, Stanley Irvine, and Shirley Lyon are supervi-sors within the meaning of the Act. Contrary to theAdministrative Law Judge we find that Elsie Calvin,Helen Pitts, Curtis Bochanyin, and Patricia Coats-worth are supervisors within the meaning of the Act.In view of the conduct engaged in by several of thesesupervisors, we can perceive no basis for dismissingthe complaint in its entirety as did the AdministrativeLaw Judge, and we find instead that Respondent vio-lated Section 8(a)(2) of the Act with respect to con-duct engaged in by certain of its supervisors.As noted by the Administrative Law Judge, thiscase does not involve union animus in the usual sense.Here, following the filing of a charge by an individual,a complaint was issued alleging that nine persons em-ployed by the University Library as supervisors assist-ed the Union in its effort to organize libraryemployees, this conduct being in violation of Section8(a)(2) of the Act. The Respondent admitted both thesupervisory status of all nine persons so named, andthe fact that they assisted the labor organization. TheNational Union 1 and its two locals here named Par-ties in Interest contend that none of the nine employ-ees is a supervisor within the meaning of the Act andfurther that these employees did not assist the Union.Thus, we are presented with an anomalous situationwherein the General Counsel and Respondent bothargue for the finding of violations and the issuance ofthe appropriate order, whereas the Union contendsthat Respondent did not violate the Act.On March 15, 1971, University of Chicago Library,Staff Union Local 103, National Council of Distribu-tiveWorkers, ALA,2 filed a representation petition(Case 13-RC-12404) seeking a unit of library employ-ees including all professional and clerical employees.A hearing was opened and evidence was presentedconcerning the professional and supervisory status ofa number of librarians. The hearing was interruptedand the petition dismissed on May 3, 1971, when theRegional Director determined that there were super-visors supporting the Union. Thereafter, Local 103was reconstituted into two locals, a Local 103A forprofessional employees, and Local 103B for the cleri-cal employees. On December 3, 1971, Local 103Afiled a representation petition (Case 13-RC-12691)seeking a unit of professional librarians. A lengthyhearing followed and there was extensive testimonyrelating to the issue of whether certain professionallibrarians were supervisors within the meaning of theAct. An issue in that proceeding was whether supervi-sors who supervise employees outside the unit shouldbe excluded from a professional unit.3On April 27, 1972, the unfair labor practice chargein the instant proceeding was filed, and it names assupervisors some of the individuals whose status wasin issue at the repres 2ntation hearings. The represen-tation case is being held in abeyance pending theresolution of the instant case.The sole issue presented by the complaint is wheth-er conduct engaged in by certain employees alleged tobe supervisors amounted to unlawful assistance to theUnion in violation of Section 8(a)(2). The thresholdquestion therefore is whether the individuals involvedare indeed supervisors within the meaning of the Act.It is to this question that we first direct our attention.As stated by the Administrative Law Judge, theoverall function of the library is divided into depart-ments. Responsible for the efficient running of thedepartments are various section heads, in most casessubordinate to and responsible to the departmentNational Council, Distributive Workers of America2Hereinaftercalled Union or Local 1033The transcripts of the representation hearings have been incorporatedinto the record in the instant case205 NLRB No. 44 UNIVERSITY OF CHICAGO LIBRARYheads. Under these professionals are additional pro-fessionallibrarians, clericals, and students. The pro-fessional librarians are salaried, whereas the clericalsand students are hourly paid. The total employeecomplement consists of approximately 600 employeesof whom approximately 100 are professional librari-ans.The supervisory status of each disputed librarianwill be considered separately in light of applicableBoard precedent.'Sharon Irvine,found by the Administrative LawJudge to be a supervisor, is the circulation reservelibrarian, in charge of administering the operations ofthe circulation reserve department. She is directly incharge of three professional librarians-the assistantcirculation librarian,assistantreserve librarian, andthe bookstock superintendent. There are approxi-mately 150 people employed in the circulation reservedepartment reporting to the three assistant librariansdirectly under Mrs. Irvine. Applicants for employ-ment in the department are usually interviewed by alower level supervisor or by one of the assistant librar-ians.Mrs. Irvine interviews and makes effective rec-ommendations regarding the hire of her threeassistants.Mrs. Irvine has signed job descriptions andperformance evaluations and has recommended sa-lary increases.We find that she is a supervisor.Walter Necker,found to be a supervisor by theAdministrative Law Judge, is the biomedical librari-an, or department head. There are approximately fiveclerical employees under him. He has interviewed ap-plicants for employment and his recommnedationswere followed.He isthe only one who assigns workin the department. He has made effective salary rec-ommendations and performance evaluations and hasauthority to grant time off. He has also executed anotice of termination form which includes a recom-mendation for an employee to be rehired by the li-brary.We find that Walter Necker is a supervisor. Wenote that he supervises no professional librarians.David Green,found to be a supervisor by the Ad-ministrative Law Judge, is a department head andeducation and psychology librarian, and has five orsix nonprofessional employees under him. MaxineReneker, personnel librarian, testified that Green hasthe authority to hire, and that he effectively recom-mended the hiring of three employees during the yearpreceding the hearing. His assistant has interviewed4 See, e g,Claremont University Center,198 NLRB No 121,Adelphi Uni-versity,195 NLRB 639 Although we are utilizing applicable representationprinciples in making our determination of whether the disputed individualsare supervisors, our findings are made only for the purpose of determiningwhether violations of the Act have occurred The instant proceeding is solelyan unfair labor practice matter,and we make no findings regarding thespecific unit inclusion or exclusion of any individuals Such issues can bedetermined only by a representation proceeding221applicants in his absence. He has prepared employeeperformance evaluations, job descriptions for his sub-ordinates, and notice of termination forms. He has theauthority to grant time off and schedule vacations, asdo all department heads. We find that David Greenis a supervisor. He does not supervise any professionallibrarians.Elsie Colvin,found not to be a supervisor by theAdministrative Law Judge, is the head of the serialsection of the catalog department. This section in-cludes four other employees, two professionals andtwo clericals. Colvin alone directs the employees ofher section in the performance of their jobs and haschanged working schedules. She has authority togrant time off, up to 3 days in duration, and is consult-ed when a longer period is involved. Colvin stated thatshe had authority to discipline employees, but has notdone so because it has not been necessary. The salaryreview forms are submitted to the personnel office byViola Gustafson, head of the cataloging department,but Colvin has given evaluations in connnection withthese reviews. In this respect, it isnoted that the cata-loging department is composed of approximately40-53 employees, and it is not unreasonable to con-clude that Gustafson relies on Colvin's evaluations, asColvin is the only person acquainted with the work ofthe employees in her section.'With respect to the hiring procedure, the Adminis-trative Law Judge credited Colvin's testimony thatwhen applicants for employment are sent to her for anevaluation on whether they are qualified, they havealready been approved by Gustafson. Assuming thisto be true, Colvin's role in the hiring process is never-theless important because Gustafson testified that shewould not consider hiring anyone whom Colvin dis-approved. Finally, we noted that Colvin's annual sa-lary is higher than the salaries of the other employeesin her section, and indeed exceeds the salaries of someof the department heads, found to be supervisors.On the basis of the above, we find that Elsie Colvinisa supervisor within the meaning of the Act.Helen Pitts,found not to be a supervisor by theAdministrative Law Judge, is the assistant head cata-loger and head of the social science section of thecataloging department. Her duties are to assist thedepartment head, Gustafson, in the operation of thecatalog department and to oversee the operation ofthe social science section.With respect to the latterrole, her capacity is similar to that of Elsie Colvin,discussedsupra,and the same considerations are ap-plicable. Pitts is in charge of six persons, three profes-sionals and three clericals.The Administrative Law Judge credited Pitts' testi-mony to the effect that while Gustafson asks her opin-5The department is composed of four sections 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDion of applicants and the performance of others, it isGustafson or others higher up who really make alldecisions. This statement does not contradict othertestimony that Pitts' recommendations are effective.Gustafson testified that she would not hire a personover the objections of a section head, and also testi-fied that the salary evaluations are a result of conver-sations with the section heads. Furthermore, Renekertestified that the evaluations given by Pitts to Gustaf-son are considered as very strong factors in determin-ing the wage scale. In addition, when Gustafson isabsent the other section heads seek advice from Pitts.Accordingly, based on the above factors, and thesame factors relied on in determining Elsie Colvin'ssupervisory status, we find that Helen Pitts is a super-visor within the meaning of the Act.Curtis Bochanyin,found not to be a supervisor bythe Administrative Law Judge,is a section head incharge of approximately six clerks. According to hisself-prepared job description, he was responsible forsupervising the work of the employees and spent mostof his time in supervisory and developmental aspectsof the job. He testified that he trains new employees,assigns working times, distributes work, oversees theoperation, and straightens out any mistakes that aremade. He also signs timecards. He interviews appli-cants for part-time employment (20 hours a week orless), and participates in the interviewing process forfull-time employees. Although he is not a departmenthead, he makes salary reviews and discusses theseevaluations directly with Reneker for the people un-der him. His evaluations are given substantial weight,and he is aware of this. He also has authority to firean employee for theft or for violating regulations. Inview of the above, we find that Bochanyin is a super-visor within the meaning of the Act. He supervises noprofessional librarians.Stanley Irvine,found to be a supervisor by the Ad-ministrative Law Judge, is the head of technical serv-ices in the law library. He reports directly to the headof the law library. The technicalservicesdepartmentis responsible for ordering, cataloging, maintenanceof catalogs, maintenance of files, and basically for allprocedures required prior to books being placed onthe shelf.Mr. Irvine is responsible for approximately15 employees, 5 of them professional and 10 clerical.There is no question but that Mr. Irvine supervisesclericals. This was stipulated to at the representationhearing and is supported by the evidence. The Admin-istrative Law Judge found, however, that the work hedoes with the professional librarians under him, theresponsibility he carries, the consultations he has withthem, and the direction he gives them are all purelyprofessional duties.We disagree. The record revealsthatMr. Irvine is asked for his opinion regarding thehiring of professional employees. He initials the time-cards of professionals and has assigned professionalsto specific jobs. In addition, he is responsible for pre-paring the annual report for the technical service de-partment. In view of the above, we find that therecord supports a finding that Stanley Irvine supervis-es both professional and clerical employees.Patricia Coatsworth,found not to be a supervisor bythe Administrative Law Judge, is the documents li-brarian and has approximately three clericals workingunder her. The Administrative Law Judge apparentlybased his nonsupervisory finding on his conclusionthat she is too low in the organizational chart for herviews to be considered effective recommendations. Inour opinion, this conclusion is unwarranted. Shealone is responsible for the functioning of her depart-ment. When a job vacancy occurred, Coatsworth in-terviewed three employees and recommended onedirectly to Reneker, and that person was hired. Thatsame classification was also upgraded at the recom-mendation of Coatsworth to Reneker. She has execu-ted at least one salary review form, and she hasapproved an employee's job description form. Shealso from time to time assigns work to the employees.In view of the above, we conclude that Patricia Coats-worth is a supervisor within the meaning of the Act.She supervises no professional librarians.Shirley Lyon,found by the Administrative LawJudge to be a supervisor, is a department head and isover four clerical employees. The record establishesthat Lyon effectively recommends hiring and salaryincreases. She alone assigns projects to the employeesunder her, initials timecards, and estimates staffneeds. The Administrative Law Judge credited thepersonnel librarian's testimony that Lyon's recom-mendations have always been followed. In view of theabove, we find that Shirley Lyon is a supervisor withinthe meaning of the Act. She supervises no professionallibrarians.The Administrative Law Judge dismissed the com-plaint in its entirety. He stated that the nine employ-ees in issueherein have the right to have the Boarddecide the question of their supervisory status, andthat the issue of the supervisory status of the otherlibrarians still in dispute should properly be the sub-ject of a representation proceeding. While we agreethat a representation proceeding is the preferredmethod of determining supervisory status, we cannotignore the fact that a charge alleging unlawful domi-nation and interference on the part of the Employerwas filed, the General Counsel issued a complaint,and a hearing was held at which theissues were litigat-ed. In these circumstances, we can perceive no justifi-cation for dismissing the complaint without reachingthe merits. The employees have the right to be free UNIVERSITY OF CHICAGO LIBRARYfrom employer interference and assistance in the for-mation of their labor organization. To summarily dis-missthe complaint without considering the nature ofthe conduct involved does not further the policies ofthe Act.Both the General Counsel and Respondent unique-ly take the same position that Respondent violatedSection 8(a)(1) and (2) of the Act, through the conductof various supervisors. The Parties in Interest contendthat such a finding is unwarranted since it is clear thatthe interests of the alledged supervisors are adverse tothe Respondent, and that the actions taken by thesupervisors were not authorized by Respondent.It is well settled that strict principles of agency arenot to be applied in determining employer responsi-bility under the Act for union activities of supervisoryemployees .6The court of appeals enforcing theBoard's Order in thePlumberscase citedInternationalAssociation of Machinists, Tool and Die Makers LodgeNo. 35 v. N. L. R. B.,311 U.S. 72, 80 (1940), where theSupreme Court said:The employer . . . may be held to have assist-ed . . . a union even though the acts of the so-called agents were not expressly authorized ormight not be attributable to him on strict applica-tion of the rliles ofrespondeat superior.We aredealing here not with private rights . . . nor withtechnical concepts pertinent to an employer's le-gal responsibility to third persons . . . but witha clear legislative policy to free the collective bar-gaining process from all taint of an employer'scompulsion, domination, or influence.The "Definitions" section of the Act states:Sec. 2.When used in this Act.-*(2)The term "employer" includes any personacting as an agent of an employer, directly orindirectly... .*(13) In determining whether any person is act-ing as an "agent" of another person so as to makesuch other person responsible for his acts, thequestion of whether the specific acts performedwere actually authorized or subsequently ratifiedshall not be controlling.6 Local 636 of the UnitedAssociationof Journeymenand Apprentices of thePlumbing and Pipe FittingIndustry ofthe United States and Canada,AFL-CIOvN L.R B,287 F 2d 354 (C.A.D.C.,1961), enfgDetroit Association ofPlumbing Contractors,126 NLRB 1381.223Having determined that the individuals in questionare indeed supervisors within the meaning of the Act,and that their conduct is attributable to Respondent,it becomes necessary to examine such conduct, whichis alleged to have caused Respondent to violate Sec-tion 8(a)(2) of the Act. However, before we undertakean analysis of the specific conductad seriatim,somegeneral observations are useful.We have found that Sharon Irvine, Elsie Colvin,Helen Pitts, and Stanley Irvine supervise professionallibrarians, the class of employees sought to be repre-sented by Local 103A. We have further found thatWalter Necker, David Green, Curtis Bochanyin, Pa-tricia Coatsworth, and Shirley Lyon supervise clericalemployees, but do not supervise any professional li-brarians. This distinction is important because theconduct engaged in by the latter group whichrelatesonly to the professional librarians and Local 103Ashould not be deemed violative of Section 8(a)(2) ofthe Act. "The policy of the Act is to insulate employ-ees'jobs from their organizational rights." 7 The possi-bilitythat the professional librarianswould becoerced by the organizational activities of other pro-fessional librarians who also, by the nature of theirduties, supervise only employees outside of the unit,is too remote to justify limiting the Section 7 rights ofsuch employees.' Moreover, where an individual'sprincipal duties are of the same nature as that of otherunit employees, the exercise of supervisory authorityoutside the unit sought does not so ally such an em-ployee as to create a conflict of interest.The same considerations do not apply to conductengaged in by Sharon Irvine, Elsie Colvin, HelenPitts, and Stanley Irvine. These four individuals su-pervise professional librarians, and the possibility cer-tainly is greater that some of the unit employeeswould be afraid to oppose views expressed by supervi-sors for fear of antagonizing the people who possesseffective control over promotions, raises, and otherterms and conditions of their employment.We find no basis for the finding by the Administra-tive Law Judge that ". . . it would strain credulity toview Local 103A and Local 103B as separate `unions,'or the clericals in the Chicago University Library asemployees standing entirely apart from the profes-sional librarians, where collective bargaining is con-cerned."The record reveals that the locals areseparately chartered and that Local 103A seeks torepresent only the professional employees, whereasrRadio Officers' Union of Commercial TelegraphersUnion,AFL [A H BullSteamship Co] v NLRB,347 U S 17, 40 (1953).6 "Sec 7 Employees shall have the right to self-organization, to form, join,or assist labor organizations, to bargaincollectively throughrepresentativesof their own choosing, and to engage in other concerted activities for thepurpose of collective bargainingor othermutual aid or protection,and shallalso have the right to refrain from any or all such activities... . 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 103B seeks to represent employees other thanprofessional librarians.In view of the foregoing considerations, we shallnow examine the specific conduct alleged to havecaused Respondent to violate Section 8(a)(2) of theAct.The Social Activities:Subsequent to the reorganiza-tion of the locals in November 1971, Locals 103A and103B jointly sponsored two social functions. The firstwas a "soul food" party held on Janaury 15, 1972, atthe home of Helen Pitts. The second function was a"beer blast" held at the home of Patricia Coatsworth.The testimony showed that no union business wasdiscussed at either party. The parties were open to thegeneral library community and not limited to employ-ees in the units sought to be represented by the twolocals. In view of the social nature of the functions,the limited union involvement, and the total circum-stances, we find that Respondent did not violate Sec-tion 8(a)(2) because the functions were hosted by Pittsand Coatsworth.Participation by Green, Coatsworth, Bochanyin, andSharon Irvine in Local 103A's Negotiating Committee:These supervisors along with two employees repre-sented Local 103A at meetings with management rep-resentatives on April 5 and 6, 1972. The subject of themeetings was the inclusion and exclusion of certainemployees in the unit sought by the Union. It is clearthat an employer violates Section 8(a)(2) when it neg-otiates with a committee that has as a member a su-pervisor.'Respondent contends that no collective bargainingtook place, and we note that there were no discussionsconcerning wages, hours, or other working conditions.However, as urged by the General Counsel, the nego-tiations concerned unit composition, and the matterof who is in the unit may well be crucial to the successof the Union. Negotiation by management with acommittee of employees, some of whom do not havethe Act's protection, does not create an atmospherefor free and uncoerced bargaining. By allowing theparticipation of Sharon Irvine, who certainly did notenjoy the protection of the Act, and by negotiatingwith such a committee, Respondent violated Section8(a)(2). 10Participation by Green, Coatsworth, Sharon Irvine,and Stanley Irvine in Picketing:These supervisors par-ticipated in the picketing on April 26, 1972, which wassponsored by Local 103A and aimed at influencingthe Respondent to agree to a Board election. We have' E gMon River Towing,Inc,173 NLRB1452, enfd421 F 2d I (C A 3,1969)10We find it unnecessary to decide whether the participation of Bocha-nyin, Coatsworth,and Green on the committee also constituted conductviolative of Sec 8(a)(2)heretofore noted that Coatsworth and Green do notsupervise any professional librarians. We therefore donot find their participation in the picketing to be vio-lative of the Act. On the other hand, the presence ofSharon Irvine, who is in charge of administering theoperations of the circulation reserve department, con-taining approximately 150 employees, and SupervisorStanley Irvine clearly lends ostensiblemanagementsupport to their activities. That the supervisors did notintend for such a conclusion to be drawn is of littleconsequence. Their activities may certainly have acoercive effect on those whom they supervise. Forthese reasons,we find that by the participation ofSharon Irvine and Stanley Irvine in the picketing ac-tivities on April 26, 1972, Respondent violated Sec-tion 8(a)(2).The Actions of Shirley Lyon and Walter Necker asCoeditors of the Librarian Jackdaw:The "Jackdaw" isthe publication of Local 103A. As heretofore found,Lyon and Necker supervise no professional librarianssought to be represented by Local 103A. In thesecircumstances, their conduct as coeditors of the"Jackdaw" did not cause Respondent to violate Sec-tion 8(a)(2).Elsie Colvin as Delegate to the National Convention:On April 19 and 20, 1972, Colvin represented Local103A at the Union's national convention. As we haveheretofore found, Colvin supervises professional li-brarians as well as clerical employees. By her actingas a delegate for Local 103A, Respondent violatedSection 8(a)(2))'The Allegation That Patricia Coatsworth Is the "Or-ganizing Chairwoman" for Local 103A:The only evi-dence that Coatsworth serves in this capacity iscontained in the newspaper of Local 103B, whereCoatsworth is referred to as "organizing committeechairman." Such nonprobative evidence, when con-sidered with Coatsworth's denials and our findingthat she does not supervise any professional librari-ans, does not establish that Respondent violated Sec-tion 8(a)(2) by the conduct allegedly attributed toCoatsworth herein.Assistance to Union Counsel:The evidence estab-lishesthat during the course of the prior representa-tion hearing, Particia Coatsworth and Sharon Irvinewere seated at the Union counsel's table, conferringwith him. The record also reveals that Sharon Irvineoffered advice to the Union's counsel at the hearingin the instant case. Section 8(a)(2) was not intendedto prevent this type of assistance. The supervisorystatus of Coatsworth and Irvine were in issue at bothhearings. The remoteness of any possible coercive ef-fect on the unit employees is far outweighed by theright to consult with counsel concerning a matter11The Brescome DistributorsCorporation,179 NLRB 787 UNIVERSITY OF CHICAGO LIBRARY225about which Coatsworth and Irvine have such an in-terest.We therefore find that the assistance given tounioncounsel by Coatsworth and Sharon Irvine didnot cause Respondent to violate Section 8(a)(2).CONCLUSIONS OF LAW1.The Respondent is engaged in commerce withinthe meaning of the Act.2.By acquiescing in Sharon Irvine's participationas a member of Local 103A's negotiating committee,Respondent violated Section 8(a)(1) and (2) of theAct.3.By its supervisors' participation in such unionactivities as picketing and attending the national con-vention as a delegate, Respondent violated Section8(a)(1) and (2) of the Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.5.Respondent has not violated the Act insofar asthe complaint, as amended, alleges any other viola-tions of the Act not found herein.fering with the formation and administration of theUnion.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Post at its Chicago, Illinois, libraries copies ofthe attached notice marked "Appendix." 12 Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 13, after being duly signed by theRespondent's representative, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(b)Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges violations ofthe Act not herein found.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order that itcease and desist therefrom and take certain affirma-tive action.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Uni-versityofChicago Library, Chicago,Illinois, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interfering with the formation and administra-tionof Local 103A, National Council, DistributiveWorkers of America, ALA, University of ChicagoLibrary Professional Staff Organizing Committee, orcl-..tri' siting support to said labor organization, byengaging in negotiations with any committee repre-sentingthf, above Union which includes as a memberSharon Irvine or any other supervisor of unit employ-ees.(b) Interfering with the formation and administra-tion of tl e above labor organization or contributingsunn-l thereto by participating through its supervi-sors in such union activities as picketing and attend-ing the national convention as a delegate of Local103A.(c) I n any like or related manner assisting or inter-12 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interfere with the formation andadministration of Local 103A, National Council,DistributiveWorkers of America, ALA, Univer-sity of Chicago Library Professional Staff Organ-izing Committee, or contribute support to saidlabor organization, by engaging in negotiationswith any committee representing the aboveUnion which includes as a member Sharon Irvineor any other supervisor of unit employees.WE WILL NOT interfere with the formation andadministration of the above labor organizationor contribute support thereto by participatingthrough our supervisors in such union activitiesas picketing and attending the national conven-tion as a delegate of Local 103A.WE WILL NOT in any like or related manner as-sist or interfere with the formation and adminis-tration of the above Union. 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDDatedByUNIVERSITY OF CHICAGO LIBRARY(Employer)(Representative)(Title)Ing contributions which, because of limitation by the gran-tor, are not available for use as operating expenses. I findthat the Respondentisanemployer with the meaning ofSection 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDThisis anofficial notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisons may be directed to the Board'sOffice, EverettMcKinley Dirksen Senate Building,Room 881, 219 South Dearborn Street, Chicago, Illi-nois 60604, Telephone 312-353-7572.DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Administrative Law Judge: A hearingin the above-entitled proceeding was held before me on July17, 18, and 19, 1972, at Chicago,Illinois,on complaint oftheGeneral Counsel against the University of Chicago,herein called the Respondent, or the Employer. The chargewas filed on April 27, 1972, by Robert McGee, an individualemployed by the University as a librarian, and the com-plaint issued on May 31, 1972. The issue presented is wheth-er, in violation of Section 8(a)(2) of the Act, the Universityunlawfully supported and assisted a national labor organi-zation and two of its locals through the conduct of a numberof its supervisory personnel in their activities nourishing theorganizational efforts of these groups. The labor organiza-tions involved called Parties in Interest in the pleadings, are(1)National Council, DistributiveWorkers of America,herein called the National Union; (2) Local 103A, NationalCouncil, Distributive Workers of America, ALA, Universi-ty of Chicago Library Professional Staff Organizing Com-mittee, herein referred to as Local 103A; and (3) Local103B, National Council, Distributive Workers of America,ALA, University of Chicago Library, nonprofessional stafforgainzing committee, herein called Local 103 B. Briefs werefiled after the close of the hearing by the General Counsel,the Respondent and the Union.Upon the entire record and from my observation of thewitnesses I make the following:FINDINGS OF FACTITHE OPERATIONS OF THE RESPONDENTThe Respondent is a private, nonprofit educational insti-tution incorporated in the State of Illinois; it operates auniversity for the education of men and women. During thepast calendar year, a representative period, the Respondenthad a gross annual revenue in excess of $1 million,exclud-Ifind that National Council Distributive Workers ofAmerica; Local 103A, National Council Distributive Work-ers of America, ALA, University of Chicago Library Profes-sionalStaffOrganizingCommittee; and Local 103B,National Council Distributive Workers of America, ALA,University of Chicago Library Nonprofessional Staff Or-ganizing Committee, are labor organizations within themeaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. The Issue1.The immediate proceedingCase 13-CA-11447Thisisone of a series of Board proceedings all arisingfrom self-organizational activities by the almost 600 em-ployeesworking forthe libraryof theUniversityof Chicago.Two otherproceedings-both representation cases-havebeen partially litigated;others will of necessity follow thisone, as will be explained below.Thisparticular case does not involve antiunion animus inthe usual sense,conduct bythe Respondent-here the Uni-versityitself-intended,or ofnecessity tending to coerceemployees in theirstatutoryright to self-organization andto engage in collective bargaining.Following conventionalformat the complaint lists nine persons employed in theUniversitylibraryand calls all of them supervisors;it thenallegesthat theyassisted the Union in an overall effort toorganize the large number of employees and to bargaincollectively.In its answer the Respondent admits both thesupervisory status of all nine persons so named and the factthey assisted the labor organization.The National Unionand its two locals here named parties in interest,urge astheir principal contention that none of the nine is a supervi-sor within the meaning of the statute.They alsocontradictthe assertion these employeesdid anythingto assist theUnion,but, as will appear, this is a tongue-in-cheek argu-ment,for the record shows clearly that some of them, atleast,are among the group,others perhaps as yet unnamed,who constitute the moving spirit inspiring the entire organi-zation campaign.All that wasreally explored at thie,neaili.-,iswhether or not the particular nine persons here identifiedare supervisors under applicable law; on this b:.sic and soleissue the Respondent was aligned in agreement with theGeneral Counsel,bothof them pitted against the Union. Ifthe fundamental dispute which separates the University andthe Union were nothing more than appears in the se particu-lar pleadings, it would be a simple thing to find a violationof Section 8(a)(2) invery summaryfashion.The truthof the matter is that in that event,asi uming aBoard finding that the Respondent violated the Act, is-suance of a cease-and-desist order and the posting of theusual notices,the true parties in interest-i.e.conflicting UNIVERSITY OF CHICAGO LIBRARY227interests-, theUniversity and the labor organization,would find themselves disputing the same basic questionwhich they in fact litigated only partially at this hearing.How many other employees in the University Library arealso supervisors, do not enjoy statutory protection in collec-tive-bargaining procedures, and must also be excluded fromany eventual appropriate bargaining units of library em-ployees? Apart from the 9 identified and disputed in thisone proceeding, there are perhaps 60 other persons at issue.It is clear, therefore, that the ultimate objective of all Boardproceedings-to resolve labor disputes through the peacefulprocess of government and to encourage the practice andprocedure of collective bargaining-is not going to be ac-complished, or appreciably furthered, in this instance.2.The interrupted representation proceedingsThe National Union started its activities among all thelibrary employees by setting up its Local 103, University ofChicago Library, and on March 8, 1971, demanded bargain-ing rights of the school for all the library employees, includ-ing professional and clerical employees, both full-time andpart-time. It filed a representation proceeding petition (Case13-RC-12404) for this unit. At the start of the hearing onthat petition, on April 7, 1971, the Union altered its unitrequest and proposed in place of a single overall unit twoseparate bargaining units, one for professional employeesand onefor nonprofessionals. The Union officers took theposition then that the professional employees should also bepolled on whether they wished to be joined together with thenonprofessionalsin oneunit for the entire library. For 2days testimony was taken concerning the professional orsuperviosry status, always disputed by the parties, of a num-ber of librarians. The hearing was interrupted and the peti-tion dismissed on May 3, 1971, because the RegionalDirector was of the opinion there were supervisors support-ing the Union.In December the Union filed another representation peti-tion(Case 13-RC-12619), calling itself Local 103A, etc.Thistimeit claimed to have demanded recognition on be-half of, and sought an election among, only the professionalemployees of the library. Apparently by this time the Na-tional Union had established two separate locals, a Local103A to represent professional employees, and a Local 103Bfor the nonprofessional or clerical employees. The hearingon this petition began on February 9, 1972, and continuedon for 8 hearing days, to April 7. Many librarians testifiedand the principalissueagain was whether the various pro-fessionals weresupervisors within the meaning of the Actand therefore to be excluded from any bargaining units. Acriticalcontention of the Union made in that proceedingand repeated here, is that "the 1947 amendments to theNational Labor Relations Act did not comprehend the ex-clusion from a professionalunitof supervisors who super-vise employees outside the unit."whc-, the parties last met on April 7 pursuant to thissecond petition they agreed upon a stipulated formula fordeterminingelection eligibility, in reality a proposed defini-tionof the word "supervisor" at variance with Section 2(11)of the statute.Becausethe Regional Director deemed thisdefinition of the statutory word improper, he rejected theagreement of the parties as to who was to vote in any elec-tion.On April 27 the unfair labor practice charge in theinstant proceeding was filed; it, and the resulted complaintnow under consideration, names as alleged supervisorssomeof the very individuals whose status was disputed asthe representation hearings.By agreement of the parties now, the transcripts of thetestimony taken at both the earlier representation proceed-ings were received in evidence in this one. Their purposewas to avoid calling again certain witnesses who had testi-fied there, and it was agreed their earlier testimony wouldbe considered as though the witnesses had appeared in per-son.3.The questions to be decidedNarrowly viewed, the sole question that need be decidedhere is whether the nine persons named in this complaint aresupervisors, in which event the very definite prounion activ-ities of at least some of them taint the Union and requirean order commanding the Respondent to take steps to curbsuch activities hereafter by these or by any other supervi-sors.But the basic argument made by the Union, in itsinsistence that these nine not be deemed supervisors, cutsacross the whole library staff, and is directed to many otherlibrarians, some partially litigated in the representationcases, and still others as yet not even identified.' The con-tention is that the supervisory concept, as spelled out in thestatutesince1947 amendments and as implemented in un-ending Board decisions since that time, does not apply tosupervisory personnel employed by University, or their ad-junct facilities, such as libraries. The Union's support forthis broad assertion is said to appear in recent decisionsinvolving University personnel. For reasons set out belowI find this argument unpersuasive.The second immediate question to be answered is wheth-er in fact the supervisors supported the "Union," as allegedin the complaint. Resolution of this question here will alsoserve to put at rest the pervasive dispute which plagues theUniversity and the Union throughout, be the proceeding atany given moment a representation hearing or a complaintcase.4.The duties of librarians; indiciaof supervisor statusThe overall functioning of the library, occupying as itdoes nine buildings about the school property, is dividedinto departments, all under the director, deputy director,and others. In charge of the various departments there arealso supervisors, some called section heads, in most instan-ces subordinate to and reporting to the department heads.1Study of the transcripts made thus far in all three cases-two representa-tion and one complaint-shows that the Union and University have not evenbeen able to agree as to which jobs are in dispute between them.In the firstcase, on April 7, 1971, they agreed they would dispute the supervisory statusof 36 named persons, a stipulation from which the Union later withdrew inthat very case In the second case there appears, at one point, an under-standing that the supervisory status of 14 professionals would be litigatedAnd an exhibit received in evidence in this very proceedingisa formalwritten notice to librarians and assistants, all called supervisors by the Re-spondent, to attend a supervisory instructional meeting, it lists 71 persons. 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll of these are salaried,calledGSA-general supervisoryadministration.Beneath them are additional professionallibrarians,and clericals and typists,full-time and part-time,including students.These are all hourly paid and recordtheir time worked on a biweekly timecard.A number of documents directly revealing of what thenine disputed librarians do were placed in evidence as proofof their supervisory status. Collectively viewed, and consid-ered together with the oral testimony,they show certainduties, or responsibilities,discharged by a great number, butnot all,of the librarians.By and large they do reflect thegeneral tenor of professional librarian work at this universi-ty.(1)All department heads and supervisors are consultedconcerning the proper functioning of their sections, andfrom time to time are asked for written appraisals of howefficiently the library is being run and to give their sugges-tions on how the ultimate purpose of their separate depart-ments can be improved.The reports,very detailed, explainhow the work should be distributed,what type of employ-ees, professional or not, should be used for one specifiedduty or another, what skills should be required of the vari-ous classifications of employees,and even how much theymight be paid in the various categories.These are strictlyprofessional consultations,flowing from librarians to theirsuperiors,translating into practice the expertise for whichthe librarians are trained(2)There are indications in this record that the manageri-al hierarchy of the total library is rearranged from time totime, seemingly to keep pace with the developing changesand improvements in the science of librarianism. How fre-quently this occurs may be a question, but at least onceduring the past year every single job,professional and non-professional,was reevaluated-a librarywide position eval-uation review.Each employee professional and clerical, wasgiven a comprehensive questionnaire to fill out; it describesprecisely the skill and training required,the duties per-formed,the responsibilities included in the position, andother such details, An attached last sheet, following fourpages filled out entirely by the incumbent of the position,is entitled"supervisory comment"; on this the departmentheads or lower supervisor,however the case may be, stateshis agreement with the employee's statement of how theincumbent views the job content. These are virtually verycomplete job descriptions.(3)The amount of work allocated to each section is con-ceived in terms of hours of work to be performed weekly,rather than in the number of dollars to be spent or numberof employees to be used.All supervisors are asked,for bud-get estimate reasons, to state their opinion as to how manyhours should be allocated to their section;this too is aprofessional opinion on how best to "serve the public" inthe use of the library. As part of his analysis,the supervisoralso makes initial recommendations as to how the permissi-ble number of hours should be used, whether to use feweremployees,each working a greater number of hours weekly,or more employees,each working fewer hours weekly. Thebeginning suggestions are, of course, then evaluated byhigher authorities,before any action is taken;an inevitableresult of this system is that on occasions,at least, employeesalready at work will be reduced in force,or have their hoursreduced, or additional employees will be hired.(4)Hiring of nonprofessionals, and even some profes-sionals, often starts with a request from the immediate su-pervisors to fill actual or expected vacancies. Applicants aresought by the office of the personnel librarian, with prefer-ence in full-time jobs to persons who are already universityemployees. It is also an integral part of the hiring procedurefor applicants to be sent to the immediate supervisor, highor low, for initial interview. The supervisor's recommenda-tion, good or bad, are then funneled up to the departmenthead, or to the personnel librarian, as the case may be, forfinal action.(5)There is an established salary review system at fixedintervals of employment, 6 months after initial hiring andevery 12 months thereafter. The review starts with a salaryreview form filled out by the supervisor, in which he ex-presses an opinion of the performance of the employee andrecommends a raise, if any in his opinion is deserved, withinthe permissible percentage range-high, low, or somewherein between. This form, too, funnels upwards and eventuallyto personnel, after being approved by the higher supervisor,perhaps a department head, if any.(6)Whenever an employee leaves the library the supervi-sor fills out a notice of termination of service form. Here thesupervisor states a "performance rating" in one word-excellent, good, fair, or poor-and states his opinion wheth-er the employee should be deemed eligible for further rehire.(7) Supervisors are authorized to request termination oftransfer of any employee under them, and there are a num-ber of exhibits showing the practice by some of the supervis-ers here involved.(8)All hourly employees themselves write on biweeklytimecards the number of hours worked each day. The cardsmust be signed or initialed by the supervisors to check foraccuracy. It is their responsibility to be sure the reportedhours have in fact been worked and the paying office reliesupon these reports for accuracy before paying.B.General ConsiderationsEach side of the dispute in this case-the University andthe Union-argues too broadly in support of its opposingcontention. The Union would virtually remove librarians asa classfrom the scope of Section 2(11) of the statute, whichprecisely defines the supervisors who are to be excludedfrom the coverage of the Act, but the Board has alreadyrejected the position. "We have carefully considered theEmployer's contention that various attributes of faculty sta-tus require the application of different principles from thoseapplied by the Board in making appropriate unit determina-tions where other types of employees are involved. As weare not persuaded that such principles will proveto be lessreliable guides to stable collective bargaining in this fieldthan they have proven to be in others, we shall apply themin this case."Long Island University,189 NLRB No. 109.The University in turn urges too literal a readng andapplication of the statutory definition, and this view, alsorejected by the Board, suffers from the factit ignores thedistinction between technical direction and supervision,which serves only to effectuate professionalcompetence,and ordinary industrial type supervision which is intended UNIVERSITY OF CHICAGO LIBRARYto, and directly governs pure terms and conditions of em-ployment. It is true the librarians direct the work of othersin their sections, discuss and resolve their "problems," andrecommend to their own superiors how better to utilize theservices of clerks and lower professionals. But the Board,speaking of other professionals, said "a highly trained groupof professionals who normally inform other, lesser skilled,employees as to the work to be performed . . . and insurethat such work is done" are not therefore to be deemedsupervisorswithin the meaning of the Act.DiversifiedHealth Services,180 NLRB 461. See alsoDoctor's Hospitalof Modesto,183 NLRB 950. Although this language wasoccasioned by unit determinations applicable to profession-al nurses, it is no less pertinent to the special character ofprofessional employment in university life, be it with respectto teachers, or professors, or with respect to librarians.Like college teachers who plan school courses, instructstudents, direct research assistants, and generally supervisethe functioning of the institution as such, librarians toopractice their profession in a very technical sense. In decid-ing, according to their professional expertise, how best toselect books, catalogue them, index information, and effi-cientlymake all materials available to the "public," theydetermine the duties of their subordinates, whether lower-echelon professionals or clerks and typists. They "direct"the people below them in order to achieve the ultimateobjective of a well-run library. In a real sense, these are notsupervisory functions as traditionally envisaged in the in-dustrial world. A more meaningful comparison would be tothe skilled journeyman or craftsman who "directs" his help-er, or learner, and who in the process also decides how andwhen the assistant works. That the journeyman does notsupervise his helper in the statutory meaning of the wordhas long been accepted under Board law.For these reasons I think the fact that some librarians atthe University of Chicago make effective recommendationson how to organize their departments or sections, what typeof employees to hire for one aspect of the work or another,how many to use here or there, or even what wage scalewould be justified for the various subordinate or clericalduties, proves only their professional status, and serves notat all to prove they are supervisors in the statutory sense.And this is equally true of their duty to verify the precise jobdescriptions of other employees; certainly if they are re-sponsible for recommending what the job contents shouldbe, they must also certify that the employee is in fact doingwhat is called for. In fact, when the department or sectionhead says the clerk is doing what the clerk says she is doing,the head is performing nothing that can be called superviso-ry in any sense. And while their suggestions of how allocat-ed hours of work can best be used, or distributed, among theavailable help,may look like power to determine whoshould be hired, such end result is still only implementationof professional skill, and not truly a classic managerial func-tion.It does not follow from all this, however, that when thelibrarian, or any professional employee, also possesses andexercises effective power to select who shall be hired to dothe assisting, to evaluate the performance of their individualsubordinates when it is time to decide whether their payshall be raised or whether they shall be discharged, to be229responsible for their faithful attendance and discharge ofduties once assigned, such responsibilities are to be ignoredand the statutory definition of the word supervisor sweptaside. Therefore, the salary review form, where comprehen-sively filled out by a particular supervisor, and where giveneffective weight by higher officials, are persuasive indica-tion of supervisory status in the real sense. When the super-visor in question also interviews applicants for jobs and hisappraisal has weight in determining whether or not the per-son will be hired, he is exercising a meaningful authorityover his subordinates in terms of their economic interest asdistinguished from professional concerns?There is another pervasive contention advanced by theUnion that must be set at rest now, and it is that if theemployees whom the librarians supervise are not to be in-cluded in the same bargaining unit with them, or are repre-sented by another union, such supervisory authoritybecomes irrelevant to the librarian's right to enjoy collec-tive-bargaining rights through his own unit of professionals,at least where such external authority occupies less than 50percent of the librarian's time. I find both the reasoning,and the precedent authority urged in support of this positionunpersuasive in this case. In the light of the total history ofthe situation here presented, it would strain credulity toview Local 103A and Local 103B as separate "unions," orthe clericals in the Chicago University Library as employeesstanding entirely apart from the professional librarians,where collective bargaining is concerned. The original orga-nizational activities grouped all into a single bargainingunit, and when, at the start of the first hearing, the Unionagreed to separate professionals from nonprofessionals itdid so because the statute compelled that position, and itonly agreed to the separation with the announced intentionthat the former should also simultaneously vote on the ques-tion whether they should nevertheless be joined with theclerks.A paper separation of this kind is no more than lipservice to the technical requirements of the statute. A fairerappraisal would be that the National Union asked only forthe professionals the second time around in order to get itsfoot in the door, always intending in the end to represent allthe library employees.InAdelphi University,195 NLRB 639, the Board includedin a unit of college professors, a director of admissions whomade effective recommendations as to the hire of his secre-tary, and a director of studies program whose duties "con-templated" future supervision of certain part-time students.As to the latter professor, the Board said that in no eventwould his union represent him "with respect to his supervi-sory duties." Implicit in this statement was an assumptionthat the professor's duties would be identifiably severable-supervisory versus professional. It is this decision uponwhich the Union relies primarily for its assertion that thelibrarians here considered may supervise the clerks and typ-ists under them and nevertheless bargain with the Universi-ty through their own union.32 See, again,Doctor'sHospital of Modesto, supra,where the Board didexclude certain "head nurses" because of "their authority to effectively rec-ommend pay increases, job transfers, and departmental assignments for bothre¢ular and newly hired employees "7 See alsoFordham University,193 NLRB 134 230DECISIONSOF NATIONALLABOR RELATIONS BOARDSome of the librarians disputed here in fact superviseprofessionals, as well as clerical employees; this precedent,however it may apply otherwise, therefore cannot serve toremove such supervisory functions from the picture. Moreimportant, however, it cannot be said in this case that thelibrarians supervise the hourly paid employees only "spo-radically," during seasonal periods (seeGreat Western Sug-ar Co.,137NLRB 551), or on any part-timebasis.Thissituation is not like that of the professor who supervises hissecretary, he is there to look after the students and theresearch activities; his secretary only takes care of his re-cords and correspondance. But the clerks and typists in thelibrary are there to carry out the very professional activitiesfor which the librarians are hired; their day-to-day work iscompletely integrated with that of their supervisors-theprofessional people. The matter is correctly described in thebrief of the University: ". . . their (the librarians') wholefunction in the Library is directly and inextricably relatedto their supervisory duties; and, in fact, without employeesto supervise their functions are, in most cases, nonexistent.Their roles require the direction and direct supervision ofmany others in the performance of professionally relatedduties of a year-round basis." This complete integration ofwork of both groups is virtually conceded even in theUnion's brief, which speaks of the total operation of thevarious sections of the library as work performed by teams."Together with the professional exercising his professionalskill and independent judgment, the helping staff of theprofessional, whether they be other professionals, suppor-tive clerical staff, students, or any combination of the three,work as a team to accomplish goals which the team itselfestablishes."Accordingly, the status of each disputed librarian will beconsidered in the light of these principles and the evidencedirectly applicable to each of them.1.Sharon IrvineSharon Irvine is circulation reserve librarian, annual sa-lary $12,500, in charge of three departments-circulation,reserve and bookstacks. Each of the subdepartments is con-trolled by a professional called a section head-the assistantcirculation librarian, the assistant reserve librarian, and thebookstack superintendent. Beneath the assistants to Mrs.Irvine there are lower supervisors; in all she speaks formanagementover about 150 employees, mostly hourly paidnonprofessionals, whose average hourly pay is $3.25. I findshe is a supervisor within the meaning of the Act.The various lower supervisors under Irvine do the initialinterviewing of applicants for employment in their re-spective sections,make first evaluations for merit raises,directly look after the work performance of the clerks andtypists under their immediate supervision, and in turn for-ward their reports and ideas to the three assistant librarians.She passes judgment on all of these and must approve orreject every one. For the most part Irvine handles mattersentire domain through her chief subordi-nates-the three assistant librarians. There is no merit in theUnion's argument that because the top librarian exercisesher overall responsibilities through professional subordi-nates she ceases being a supervisor at all.The record as a whole supports the statement at the hear-ing by the Coordinator of Public Services that Mrs. Irvine"is responsible for the administrative supervision of the Cir-culationDepartment." Testifying in defense Mrs. Irvineplayed down the import of her duties, but the documentsreceived in evidence are more persuasive on their face as tothe extent of her authority. For example, on June 27, 1969,she dismissed one employee from her department with aletter reading in part. "I have made this decision becauseyour work schedule has been extremely erratic, because youhave not completed the physical examination necessary forfull-time employment at the University of Chicago Libraryand because the general level of your work has not beensatisfactory."At the hearing Irvine attempted to destroy the evidentiaryweight of this document by saying she had asked the thenpersonnel librarian what to do about a girl who did not"show up a week or two," and was told "why didn't I sendher a letter and tell her we were going to replace her withsomeone else." So far as the clerk knew, Irvine was the boss,and no one disillusioned her.Irvine must initial all sorts of evaluations and recommen-dations, involving both administrative and personnel mat-tersthat channel up to her She testified she did this "justto show I hadseenthem." Mrs. Irvine is too modest; shemust be a very competent and highly regardedprofessionallibrarian. There are a number of very technical reports pre-pared by her and forwarded to the higherofficials, eachrecommending in fine detail how to improve theoveralloperation of perhaps 25 percent of the total library. Shereceived ideas from her departmental head,discusses them,accepts some and rejects others. But these are the type ofdocuments which simply prove professional attainment andperformance; they stand apart from supervisory power assuch. Nevertheless none of the contentions advanced by theUnion to reduce her to a supervisory automation is convinc-ing. Inonly one of the many sections under hersupervisionthere are at times as many as 42 employees. She interviewedall three of theassistantlibrarians who now work under herand successfully recommended each of them for hire there-after. Among the exhibits received in evidence there are fourappraisals of individual work performance-some for pro-fessionalsand some for clericals-written by Irvine herself.Her direct recommendations for increasingor decreasingthe number of hours to be performed under her supervisiontotal at times 2,500 hours per week. Effective recommenda-tions that control conditions of employment on such a scalecannot be ignored.2.Walter NeckerThe evidence with respect to Necker illustrates in practi-cal application some of the areas of general supervisoryauthority spelled out above. His title is bio-medical librari-an, a department head at $15,000 a year; he supervises fiveclerks but no professionals. There are two salaried reviewforms filled out and signed by him, one in 1971 and one in1972; two clericals he found excellent and recommendedthe maximum increase in pay; the third he deemed "slow"and recommended only median increase. There are also twonotices or termination of service, one dated 1970 and one UNIVERSITY OF CHICAGO LIBRARY2311972; in each he evaluated the employee as deserving ofrehire. Consistent with her general testimony that the super-visors' initial recommendations for hiring applicants whomthey interview are almost always followed, Personnel Li-branan Renecker said Necker "hired" two of his presentfive helpers. Necker agreed with her, and himself on thewitness stand said he "hired" the two. He belittled this bysaying only one applicant was sent to him for interviewanyway. But then he added that for another vacancy threeapplicants had been sent, he had interviewed them, and theone he chose in fact got the job.I find Necker is a supervisor within the meaning of theAct.It isimportant to comment here on the significance ofanother form document intended by the Respondent asfurther proof of Necker's supervisory status but which inreality shows no more than exercise of professional respon-sibility. Like many other librarians Necker too from time totime makes detailed recommendations to his superiors as towhat type of personnel-in terms of experience and educa-tion-should be used to operate his section correctly, andhow many hours of work should be allocated to the variousfunctions. There are three separate "Applications for workstudy students," with suggestions of what library work theywould do, how many weeks or hours they would work, andhow much they might be paid. It is precisely for expertproposals of this kind that professional employees are hired.It is in the implementation of such recommendations, as-suming they are accepted, that some clerks are hired andsome are not, some clerks work more hours and some less.The end result reflects only eventual fulfillment of a profes-sional technique; it does not convert the librarian into asupervisor as defined in the statute; no more can the expertdirections given by a registered nurse, a lawyer, a doctor, oreven an academic research professor make supervisors ofeach and everyone of them and exclude them from thecoverage of the Act. If this view be correct, clarification ofthe Board's position to the parties in this case will helpgreatly in resolving, with a minimum of litigation, othersimilar disputes over many librarians whose names have yetto be considered.3.David GreeneGreenis a department head,educationand psychologylibrarian,annualsalary $10,000,and has five or six nonpro-fessional employees under him,who are paid$3 to $3.15 perhour.Among the exhibits relating to this man's work someillustrate the professional responsibilities set out abovewhich are not really indicativeof supervisorystatus in thestatutorysense.The veryfirst recommends to the deputydirector of the library rearrangement of the personnel inorder to achieve greater effectiveness in utilizing thedepartment's collection of books; others are simply job de-scriptions whichare byhis signature deemed correctly stat-ed. Thereare also three separate individual salaried reviewforms in which he recommended raises on the basis of hisevaluationof the employees'performance, and two termi-nation notices, on which he also recorded his opinion as topossible rehire.The evidenceis clear that in this instancethere is no intermediary between the supervisor and thepersonnel librarian on matters relating to raises; Greene'srecommendations go directly to Reneker.Again, Reneker testified Greene during the past year"hired" three of the clerks now working with him. Greenestarted his testimony by saying he played no role in hiringanybody, he interviewed nobody. As to one in particular hesaid he was in Europe at the time, and therefore his thenassistant, one Forwalter, interviewed the successful appli-cant.' But if the assistant does the interviewing, and, assum-ably, the effective recommending, because the departmenthead is absent, it follows that the superior is clothed with atleast as much authority. Before finishing Greene changedhis testimony considerably. Now he admitted he did inter-view one of his clerks who then was hired. It then developedhe directly and in writing recommended the outright dis-charge of his full-time assistant, the lady Forwalter. Greenefirst explained this away by saying his recommendation was"ignored." Had he discussed his recommendation with thedeputy director of the library? "I don't recall at somelength." His final admission was that Forwalter was in factremoved from his immediate supervision and placed else-where in the library because of his desire to get rid of her.I find that David Greene is a supervisor.4.Elsie Colvin and Helen PittsElsie Colvin is a cataloguer, called section head of theserial section of the cataloguing department; Helen Pitts,also a cataloguer, is called assistant head of the social sci-ence section of the same department. Over them is the de-partment head, Viola Gustafson, who is also assisted by twoother section heads. Salaried at $11,000, Colvin works withtwo other professionals and two clericals; paid $12,350,Pitts is in charge of six persons, three professionals and threeclericals.The work these two ladies do, and the authoritythey are shown to exercise over the employees in their re-spective subsections, illustrates that border-line area wherethe statutory concept of a supervisor, or effective recom-mendation, must have substantive meaning if professionallibrarian as a class are not to be excluded from the coverageof the Act arbitrarily and without quarter. They are consult-ed by Gustafson and by higher authorities as to how bestto run their sections; they discuss professional problemswith their own helpers, and their voice carries greater weightbecause of their higher training and professional experience.And of course in the practice of their expertise they alsodetermine how the clericals must function to achieve theultimate objection of proper cataloguing. All this does notcease being pure professional practice merely because aspart of their responsibilities they also advise about variousjob contents, educational requirements, and what the neces-sary skills shall or ought to be in the people who work withthem in their special sections. Their title-they and manyothers are called supervisors and heads of this or that-changes nothing of substance. What "supervisory" meetingor meetings they attended were devoted almost entirely todiscussing administrative and professional problems, howIn one of the earlier representation cases an assistant to Greene, RuthMurray, testified she interviewed applicants on Greene's behalf while thelatter was on vacation. This interview probably involved some other position. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDmore efficiently to run the library, than to what could becalled control over conditions of employment.Both Colvin and Pitts testified at the representation casehearing on February 23 and 24, 1972, when their allegedsupervisory standing was litigated; this was the proceedingwhich aborted. By the time the University again urged theirsupervisory status in July, it had made every effort to pullfrom its records documentary evidence as proof. What itproduced falls short of proving the contention. There arethree salary review forms completely filled out by Gustaf-son and showing the initials of Helen Pitts under the depart-ment head's signature; what these prove is that Gustafsonasked Pitts whether she agreed with the supervisor's evalua-tion of the particular employee. There is one employee'smonthly time report signed by Pitts. Another memo showsPitts reported on the qualifications, after interview, of anapplicant for employment (a Mrs. Solie), and, very briefly,on the qualifications and performance of three clericals.These last are essentially her report on the interim growthof the three clerks on the job, the continuing status of theireducation, and the skill they have developed and practices.A final document said to prove Pitts is a supervisor is amemo from the personnel librarian, to some one else, re-questing approval of a leave of absence for still anotheremployee; it contains the statement that Pitts had also ap-proved the requested leave. There is no reason for not be-lieving Pitts' own testimony that work assignments in hersection are determined by the special knowledge and train-ing of the various employees, that when Gustafson is absentshe substitutes only with respect to work in her section todiscuss professional problems that arise, that she does notsign the weekly timecards of the clericals, that she only signsthe monthly reports of the professionals when the depart-ment head is away, and that while Gustafson asks her opin-ion of applicants and the preformance of others, it isGustafson, and others up higher, who really make all deci-sions.Indeed the record shows that when Gustafson decideswhat wageincreasesto recommend, she asks Pitts for apassing opinion, and then passes the recommendation toReneker, the personnel librarian, who, after adding her ownappraisal,passesthe matter to still higher authorities beforeanything is done. If this sort of lower-echelon expression ofopinion is to establish supervisory status, the departmenthead could as easily ask the opinion of everybody in thelower section and make each of them a management repre-sentative.5Whatever Pitts may be asked to do in her job, Ido not believe her recommendations can be deemed "effec-tive" in the statutorysense.I find she is not a supervisorwithin the meaning of the Act, and that she is entitled tojoinor form a labor organization and to engage in collectivebargaining.Imake the same finding with respect to Colvin. All the5Typical of the evidence offered to prove some of the section heads "effec-tively" recommend raises, is Gustafson's testimony at one point involvingPitts' participationin a raisethat was once grantedTHEwrrHE55No The most recent one that I recall was an employee ofMrs Pitts' section who inquired about an increase and I consulted withMrs Pitts and found that her work was satisfactory She was progressingwell, and so I recommended that she have oneHE.RniG OFFICERDid Mrs Pitts recommend that she have onesTHE wm Fss Yes In answer to my inquiry she said, "Yes"record documents show as to her is that she once initialeda wage raise under Gustafson's signature, once made a sin-gle-sentence appraisal of the attitude and production of twoemployees, and twice reported on the level of performanceof two clerks. These last two documents are essentially re-ports upon the continuing development of the clerks, theiracademic progress, and their adaptability for advancing intheir positions; they include no recommendation of anykind. She describes herself as a "troubleshooter and secre-tary" of the section, where two professionals and two clen-cals work with her; the work is assigned according to theindividual's knowledge of foreign languages. I credit hertestimony that when applicants for employment are sent toher to express an opinion on whether they are qualified, theyhave already been interviewed by Gustafson and foundadequate. What really happens when people are hired is welldescribed in Colvin's following testimony: "I want to an-swer your question honestly. I think she [Gustafson] askedme, `What do you think?' I mean that's the typical kind ofquestion that is asked of me when a person has left afterbeing told by me what the nature of the job is and I havenot yet said I don't think that person would be a goodperson because by the time they get to me there is somedecision made as to whether the person would or would notfit."Like Pitts, Colvin too may approve a leave of absenceup to 3 days. I deem it significant, however, that Pitts, whohas been a section head since 1960, was never told she hadthis limited authority until the fall of 1971. I find Colvin isnot a supervisor within the meaning of the Act.5.Curtis BochanyinLike Colvin and Pitts, Bochanyin is a section head, asdistinguished from a department head; his title is public andtechnical services section head. His salary is $8,000 and hehas five or six clerks helping him. Some of these are full-timers and some part-timers, their pay ranging up to $3 perhour. He testified without contradiction that he only speaksto applicants for employment who ask to work 20 hours aweek or less. In January of this year he spoke to a personwho desired to work longer and requested Mrs. Schackle-ford, the assistant personnel librarian, that he be hired. Theupshot of this was Bochanyin was severely lectured for hav-ing violated university regulations by exceeding his authori-ty in speaking to anyone for employment over 20 hoursweekly.Like the other librarians, Bochanyin "supervises" theclerks in the sense that he is responsible to see that thepublic is adequately served. This again is pure exercise of hisprofessional competence, as appears clearly from his ownwords: "I train them when they come on. When someoneis hired we sit down and talk for long periods of time aboutwhat the job is, what they are suppose to do, you know, andI frequently have to follow them around for the first-itdepends on the individual how long you follow him arounduntil he knows how the library operates. I have to see thatthere is someone that can work at all times when the libraryis supposed to be open, and if no one shows up, then I haveto worry, you know, the library has-we are given hoursthat we are supposed to be open. It is my job to see that-toassign times to all the student staff so that the library can UNIVERSITY OF CHICAGO LIBRARY233stay open....Everyday when I do this training so thatthey know how the system works or what they are supposeto do, and everyday there are materials that arrive and Ihave to give it to the people who are supposed to do it andinstruct them how.If there is-once they have learned thejob, it doesn'ttake a terrible amount of instructions, youknow, and I tell them, you know, what they are supposedto do with this material.Normally,what I do, there are allkinds of places all over in the library, and you just putsomething there and someone will come along and do some-thing to it. . .that's a continuing regular thing."In the fall of 1971 he was asked to fill out six salary reviewforms for the clericals in his section;for five he gave a briefstatement of opinion with a suggestion for a particular raise,and for one reported with no comment at all on perfor-mance.6 Reneker,the personnel librarian,explained thatthese suggestions must then be discussed with Bochanyin'sdepartment head,and that when he, the department head,has formulated his opinion of the section head's ideas, therecomes another consulation with her,before any decision isreached as to exactly what raise,if any, is to be given.7 Ithink Bochanyin's contribution to the total discussion is toofar down in the scale for his initial recommendation to bedeemed an effective expression of opinion.In fact, thememorandum from Bochanyin to Reneker,which accom-panied the salary review forms when he sent them up, showsthat he was required to conform with librarywide regula-tions which also govern the merit reviews made periodical-ly; he asked the librarian to guide him in this respect. Butthis indicates he performs as much a ministerial function asa supervisory one. I find that Bochanyin is not a supervisorwithin the meaning of the Act6.Stanley IrvineStanley Irvine is called head of technical services, and ispaid $14,600 a year.He is a section head, under Leon Lid-dell, who is a department head and in charge of the entirelaw library. Irvine works with about 16 employees, 5 or 6 ofthem professional cataloguers and the rest clericals. Thework he does with the professional librarians under him, theresponsibility he carries,the consultations he has with themand the direction he gives them,are all purely professionalduties. Each is a specialist in one field or another;all arehighly trained, some having and others progressing towardsdegrees in law or librarianism.If Irvine's work,since 1967when he came into the post,were limited to his cooperativeeffort with these people, I would have to hold he is not asupervisor within the meaning ofthe Act.He gives expert direction to the work of the section; heverifies the correctness of job descriptions prepared by thecataloguers,he requisitions work allotment for the various6 A seventh comparable form,placed in evidenceen bloc by theRespon-dent,ismisleading,for it only duplicates one of the other six The statementat the hearing by the personnel librarian that Bochanyin filled out 10 suchforms during the past year is not reliabletestimony7 In a note to the personnel director accompanying the six review formshe was asked to sign,Bochanym wrote that if his suggestions were notaccepted he "would like an additional opportunity to speak to you person-ally" Counsel for the University sees evidence of greater authority in thisphrase To the contrary,it shows Bochanyin has to beg even to be heard.aspects of the work in his section;he reports on the "levelof performance"of the professionals-detailing their aca-demic progress,increasing skills, and developing capacity tohelp run the library. As explained above these are strictlyprofessional responsibilities,and stand apart from supervi-soryfunctions.His role in hiring professionals and in alter-ing their pay is extremely minimal; it is Liddell, thedepartment head,who effectively recommends action onthese things.From Irvine'suncontradicted testimony:"They [applicants for employment]talk to the personnellibrarian; they talked to Mr. Liddell. Mr. Liddell will usual-ly talk withthem for a little while and then he will call meinto the office and I will talk to them a little while and I willshow them the department and, you know,in a sense myopinion is asked for....I'm asked,you know,if I think theperson will fit in,would be a good cataloguer, and that sortof thing." Had he ever been asked to make salary increaserecommendations? "Imay have had something to say. Idon't understand it, but I probably had some kind of aconversation about Miss.Gecas' salary,but in terms of theothers, about their reviews. No I don't have anything to sayprior to their salary reviews about how much theyare goingto be making, or anything like that."In the light of the record testimony in its entirety,includ-ing what wassaid bymany witnesses in all three of thesuccessive proceedings already held, I think the followingstatement by Irvine very fairly summarizes what really takesplace in many areas of the Chicago University Library."What generally happens in the Law Library sometimes Mr.Liddell directly gives the annual salary to the professionalcataloguers.He did that last year, directly spoke to themabout their salary. Other times he has done-I presume he'sdone the negotiating because he has gotten a figure. He hascalled me into the office.He has told me what my salarywould be.He had given me little slips of paper with peoples'names on them and the amount of their salary. I takethose-I have in the past taken these slips of paper. I havecalled a cataloguer into my office. I have given the-Mr.Liddell has instructed me to do it.I have then given themthe slip of paper and I have told them, `This is the amountof money that you are getting next year. The merit reviewhas already occurred. This has been decided.' "Irvine's authority over the approximately 10 clericals inhis section is another question.His testimony,here report-ed, was given in an earlier representation case on March 9,1972. The Union stipulated with the University, duringcross-examination,that Irvine "supervises clericals." Thelawyers were not talking of his title;they meant supervisionin fact. This was, of course, the Union relying upon itsreading of theAdelphi Universitycase,supra,that supervi-sion in fact by a professional over clericals outside the unitdoes not count. The position is untenable. There is collateralevidence that Irvine does supervise the clerks,as shown bythree salary review forms,each resulting in an increase inpay, and each signed by him. With this, plus thestipulation,there is no reason for not accepting the latter testimony ofthe personnel librarian that Irvine discusses matters pertain-ing to the clericals directly with her, and has done so on 10or 15 occasions.While itis true Irvine's professional compe-tence explains his direction and supervision over the profes-sional cataloguers,it is also truehis directcontrol, and 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervision over the clerks is as much a part of his job. I findhe is a supervisor as defined in the Act.7.Patricia CoatsworthThis lady iscalled document librarian;in her sectionthere are2 and 1/4 other persons-2 clerks working 35 and40 hours a week,and a part-time doingonly 10 hours.Somebodycalled her a departmenthead,but the title isdoubtful,for a timecard received in evidence shows some-one else's signature as departmenthead and Coatsworth'smerely addedat the bottom.The oral testimonyabout herisnot extensive,but a voluminous set of exhibits was re-ceived,all somehow making referenceto her butonly a fewexamined and appraised during the hearing.Careful read-ing of these documents shows,for the mostpart,that in theseemingly constant reshuffling of activities and personalduties that goes on inthis library,again and again she andmany others are referred to as supervisors-sometimes di-rectly andsometimesobliquely.Most of this material serveslittle to establishCoatsworth's supervisorystatus, as forexample,job descriptions,applicationsfor "work study stu-dents,"lengthyexcerptsfrom the library's annual report,and suggestions for changing the number of hours of cleri-cal work to be performed in the section or for increasedstaffing.She isclearlya professional employee and all thisprovesis she acts as such.For the rest,she has interviewed applicantsfor employ-ment;itmust be assumed her role in this is no more signifi-cant thanthatof other supervisors low in the hierarchyscale.Once there were three applicants and the one shethought best ended up being hired.How many other voiceshigher thanCoatsworth's had a say in this the record doesnot show.And thisis equally trueof two salaryreview formsshe signed-one in 1971 andone in 1972.If these docu-ments be considered in isolation,out-of-context from theentire record as it were,a certain picture is suggested.I thinkinstead her statement at the hearing that she neverhired ordischarged anyone is more reliable in the total circumstanc-es. It is a question of whether when her opinion is asked, canher view be deemed an effective recommendation. In solargea library,working with so few persons doing onlyclericalwork,she is too low in the organizational chart,there are too many persons in positionsof authority overher, for Coatsworthto be a supervisor in the statutory sense.I find on thetotal recordshe is not a supervisor as definedin the Act.8.Shirley LyonLyon isa departmenthead,called bibliographer of NearEast and classical antiquities;her salary is $10,800 and sheis over four clerical employees, all hourly paid. Apart fromthe standarddocumentaryforms showing she programswork allotment for her section,requisitions employees asher technical judgment dictates,and makes other profes-sional recommendations,there are the usualsalary reviewforms and termination noticessigned byher. In this in-stance itis clear the supervisor,or department head, reportsdirectly tothe personnel librarian on all these matters. Hervoice is therefore a more effective one in hiring as well asgranting merit raisesor withholding them.Lyon testifiedshe discussedsalaryraises with Mrs. Byler;this was the personnel librarian before Reneker was put incharge inAugust of 1971. Lyonalso said she"probably"initiated such discussion,and "may have"reminded thehead office of merit raisesthat were due. As shecontinued,she rememberedone employeeafter another on whom shepassed judgment to the personnel librarian.And among theexhibits there are three regularsalaryreview forms,all datedNovember of 1971, all signed by Lyon and allevaluating thequality of work andattitudeof the employee involved. Asit appears she goes directly to Reneker with her recommen-dations concerning raises, I also accept the personnellibrarian's testimonythat Lyon's recommendations have al-waysbeen followed.I find thatShirley Lyon is a supervisorwithin the mean-ing of the Act.C. Section 8(a)(2); Support of the UnionAs statedat thestart of thisDecision,if the complaint,the answer,and the general factsbe viewedonly superficial-ly, and wordsgiven substance without regard to their trueimport inany givensituation, there would be noreason forwriting thisreport at all. The GeneralCounsel alleges thatsupervisors"assisted" the Union, the Respondentadmits itall, and thatordinarily would bean end to the matter. Butfairness requiresthat the positionof the employees involvedby appraised in the cold lightof logic for what it really is.Theyspeak throughthe Union, but it is alwaysas agent ofemployees that a union speaks, indeed there is no other wayfor them totalk to theBoard at all.The basicprinciplesof the Act, both insubstance andprocedure,are in pointhere with extraordinary clarity.Right or wrong,Sharon Irvine does not believe she is asupervisorunder thestatute, and ifshe is not she has a rightto disputethe contraryassertion of her employer and tohave the LaborBoard decide the questionfor her.This isthe only effective and lawfulavenue available to her if sheis toenjoy the procedures of collectivebargaining,guaran-teed all employees.The other eight employees,found or notfound supervisors after the event,have the same right forthe same reason.The rightof all nine is not lessened as toeach of thembecause theymove together in bringing theirjust requestto theBoard,and in a sense they did this in thefirst representation case,when the hearing was discontinuedafter only 2 days.Still in the lightof thesole dispute between the"parties,"they madethe same effort a second time by filing the nextrepresentation petition.This one tookits regular course for8 hearing days,and then,because someone filed a chargeand because the RegionalDirectoragreed with the Respon-dent that the nine weresupervisors,again the procedureestablishedfor the verypurpose of resolving the disputeaborted. And now thecardinal misconduct-support of theUnion-is said to be Sharon Irvine's assistance,and that ofthe other disputed"supervisors," to the lawyerthey hiredfor the verypurposeof convincingthe Board that they arenot supervisors within the meaningof the Act. On this crit-ical pointthe proof is that theysat with him,fed him thewherewith to prevail,and were his client-consultants at each UNIVERSITY OF CHICAGOLIBRARYof the Board's hearings-two representation cases and onecomplaint case. They helped form the labor organizationsrequisite for filing both petitions.It is aplay on words for the complaint to say that Mrs.Irvine and Patricia Coatsworth were on the Union's "nego-tiating committee" when, with the Union's lawyer helpingthem, they attempted to reach agreement with the directorof the University Library as to who the supervisors were andto go to an election. If there is anything that has not yethappened between the Respondent and the Union it is col-lective bargaining, or the negotiation of conditions of em-ployment in any form. In helping employers and unions toadjust their differences at the bargaining table instead of byeconomic struggle, the Board's rule over the years has beento concern itself with matters of substance and not fancyadjective. Can resort to proper Board procedures by anyemployee seeking to enjoy the statutory privilege of self-organization ever form the basis of an unfair labor practicefinding, whether it be one such or nine acting in concert? Asitdeveloped, some of them are supervisors, and they weretrying to establish collective-bargaining procedures througha labor organization. But could it be this was too mechanis-tic an application of the Board's regulations, which providethat whenever an 8(a)(2) charge is filed, a pending represen-tation proceeding must be suspended until the unfair laborpractices alleged are ultimately resolved?There is a like incoherence in the present proceedingwhen viewed from the position of the Respondent. Dis-agreeing with Sharon Irvine and her friends, the Universityhad an equalright to have the question answered by theconstituted authority-the Board. In fact, it filed its ownemployer petition (Case 13-RM-1012) in the very begin-ning,but that one was withdrawn at the start of the firstrepresentation hearing because, in view of the Union's peti-tion, that of the employer was superfluous. All the schoolever wanted and all it wants now is for the Board to decidewho is and who is not a supervisor. It may even be said thatthe Respondent acted with commendable restraint. It couldhave, but it did not discharge Mrs. Irvine; industrial em-ployers without number have, with no adverse result, dis-missed supervisors who insisted in bargaining collectively.Whether this Respondent chose the road of lawfully estab-lished procedures instead because it was uncertain of itsposition, or becauseit istolerant of dissent, is beside thepoint. The significant fact is it too is entitled to have theBoard receive the basic dispute. And perhaps it also has aright to have the Board answer the question without beingsubjected to charges of illegal conduct because of the activi-ties of theveryemployees which it tried but was unable toconvince. The unfair labor practice charge was filed by anindividual, just another librarian, and under no obligationto pursue a logical course. Maybe he does not wish to berepresented by a labor organization "supported" by super-visors; maybe he is himself a supervisor and opposed to anyunion among even the rank-and-file. But whatever his un-spoken purpose, it can as well, and even more quickly, beachieved via the more appropriate route of the representa-235tion proceeding.The final anomaly is that the Respondent welcomes thecease-and-desist order, and will be happy to post the stan-dard notices guaranteeing future compliance, i.e., that su-pervisors not hereafter "support" any union.' In this case,the restraining order will really be directed to Sharon Irvine,and her colleagues. Moreover, if the Board's rules and regu-lations are again unrealistically pursued, the injunctive re-straintwillbe aimed at all other librarians who mayconceivably be statutory supervisors, for thecease-and-de-sist order will also tell the University not to permit any otherof its supervisors to support any labor organization. The neteffect of such a Board order will be to deny completely toall other librarians whose supervisory status may be ques-tionable, and who may think they have a right to self-orga-nization, not to seek vindication of their legal rights throughthe Board's process. Such a directive would do violence tothe basic policy of the Act.The heartissueappears clearest in the RegionalDirector's dismissal of the first representation petition onMay 3, 1971. After 2 days of testimony had been heard, itappeared that there were supervisors among the union ac-tivists; no unfair labor practice charge had been filed. If thisprocedure was correct, it means that in every representationcase where the employer would exclude particular employ-ees from the bargaining unit on the ground that they aresupervisors and the evidence indicates they are supervisorsand have indeed participated in the organizational cam-paign, the entire proceeding must be terminated. This isneither Board law nor Board practice. Given the opportuni-ty to resolve their entire dispute-librarywide-via the rep-resentation procedure route, the University and the Unionwill no doubt again offer the Board the testimony alreadytaken in the two representation cases, and add to that whatfurther evidence may be proper to help resolve the questionof supervisory status as to the other librarians still in dis-pute.Accordingly I shall recommend dismissal of this com-plaint.'RECOMMENDED ORDER 10It ishereby recommended that this complaint be, and ithereby is, dismissed8A posthearing request by the Union, opposed by the other parties, toplace in evidence additional documents intended to prove the University'sagreementwith the basic allegations of the complaint, is hereby denied.9 See alsoIndianapolis Newspapers, Inc,103 NLRB 1750, where the Boardsaid "In the absence of evidence, as here, that the Respondent encouraged,authorized, or ratified their [the supervisors'] activities or acted in such amanner as to lead employees reasonably to believe that the supervisors wereacting for and on behalf of management, wedo not believe that theirconduct constituted assistance to, or domination of, the Association "10 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations, be adopted by the Board andbecome itsfindings, conclusions, and order, and all objections thereto shall be deemedwaived for all purposes